Delany, J. Com. App. —
The first assignment of error, which raises an objection to the citation, cannot be maintained.
When there are several defendants, the statute requires that a citation shall issue to each defendant. Pasch. Dig., art. 1430. The usual practice is that the citation issued to each one shall direct him to appear at the proper time and place, to answer the petition of the plaintiff exhibited against him and his co-defendants, naming them. This citation, with the copy of the petition, informs him of *502everything which may be necessary to his defense, viz.: The nature of the suit, the time and place of trial, the name of the plaintiff, and the names of his co-defendants. In the present case a citation was issued, directing the sheriff to summon both defendants, giving the name of the plaintiff, the time, place, etc. Two copies were made out, and one of the copies, with a certified copy of the petition, was served upon each defendant. This, we think, was sufficient.
The second assignment is that the court erred in overruling the exceptions to the petition. The suit was upon a note payable at “ Palo Pinto, Texas.” The suit was brought in Palo Pinto county. The petition alleged that the defendants were residents of Parker county. There was no averment that the “ Palo Pinto, Texas,” where the note was made payable, was in Palo Pinto county. This question was raised by exception, the defendants insisting that the petition did not show upon its face that the court had jurisdiction. In 1 Greenl. Ev., sec. 6, it is said that courts will take notice “of the local divisions of their country, as into states, provinces, counties, cities, towns, local parishes, or the like, so far as political government is concerned or affected, and of the relative positions of such local divisions.” In note 7 to the same section, he says that courts will not take notice that particular places are or are not in particular counties; and it was so held in Boston v. The State, 5 Ct. App., 385, the particular place not being the county seat. But we ’ think the court will take notice that a particular town, which is the county seat of a county, is in that county. See Long v. The State, 1 Ct. App., 709. It is hardly necessary to notice the remaining assignments.
The judgment should be affirmed.
Affirmed.
[Opinion approved May 22, 1883.]